DETAILED ACTION
The Action is responsive to Applicant’s Application filed October 1, 2019.
Please note claims 1-20 are pending. 

Drawings
The drawings, filed October 1, 2019 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed October 1, 2019 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US Pub. No. 2009/0276419).

Regarding claim 1, Jones teaches a method comprising: 
‘receiving a query’ as receiving a query from a user (¶0336)
‘determining whether the query has already been answered by comparing the query to text within a chat database’ as comparing the request from the user to a database to determine if a matching requests exists in the database  (¶0091, 333, 336)
‘identifying, in response to determining that the query has not been answered, a set of prospective experts’ as if no matching request is located, directing the request to a human searcher or guide (¶0336)
‘ranking each prospective expert of the set of prospective experts based on at least one factor’ as ranks for every guide (¶0174,-176)
‘transmitting the query to a first ranked expert’ as sending the request to the expert (¶0175, 234, 235)
‘and receiving an answer to the query from the first ranked expert’ as outputting results from the expert to the user (¶0224-225, 416)

Regarding claim 7, Jones teaches further comprising: 
‘receiving a second query’ (¶0088)
‘determining whether the second query has already been answered by comparing the second query to text within the chat database’ as comparing the request from the user to a database to determine if a matching requests exists in the database  (¶0091, 333, 336)
‘retrieving, in response to determining that the second query has already been answered, an answer to the second query from the chat database’ as if a match is found, presenting the result to the user (¶0091)

Regarding claim 8, Jones teaches a system comprising:
‘a memory storing program instructions’ (¶0579)
‘a processor, wherein the processor is configured to execute the program instructions (¶0579) to perform a method comprising: 
‘receiving a query’ as receiving a query from a user (¶0336)
‘determining whether the query has already been answered by comparing the query to text within a chat database’ as comparing the request from the user to a database to determine if a matching requests exists in the database  (¶0091, 333, 336)
‘identifying, in response to determining that the query has not been answered, a set of prospective experts’ as if no matching request is located, directing the request to a human searcher or guide (¶0336)
‘ranking each prospective expert of the set of prospective experts based on at least one factor’ as ranks for every guide (¶0174,-176)
‘transmitting the query to a first ranked expert’ as sending the request to the expert (¶0175, 234, 235)
‘and receiving an answer to the query from the first ranked expert’ as outputting results from the expert to the user (¶0224-225, 416)

Regarding claim 7, Jones teaches further comprising: 
‘receiving a second query’ (¶0088)
‘determining whether the second query has already been answered by comparing the second query to text within the chat database’ as comparing the request from the user to a database to determine if a matching requests exists in the database  (¶0091, 333, 336)
‘retrieving, in response to determining that the second query has already been answered, an answer to the second query from the chat database’ as if a match is found, presenting the result to the user (¶0091)

Jones teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
‘receiving a query’ as receiving a query from a user (¶0336)
‘determining whether the query has already been answered by comparing the query to text within a chat database’ as comparing the request from the user to a database to determine if a matching requests exists in the database  (¶0091, 333, 336)
‘identifying, in response to determining that the query has not been answered, a set of prospective experts’ as if no matching request is located, directing the request to a human searcher or guide (¶0336)
‘ranking each prospective expert of the set of prospective experts based on at least one factor’ as ranks for every guide (¶0174,-176)
‘transmitting the query to a first ranked expert’ as sending the request to the expert (¶0175, 234, 235)

Regarding claim 20, Jones teaches: 
‘receiving a second query’ (¶0088)
‘determining whether the second query has already been answered by comparing the second query to text within the chat database’ as comparing the request from the user to a database to determine if a matching requests exists in the database  (¶0091, 333, 336)
‘retrieving, in response to determining that the second query has already been answered, an answer to the second query from the chat database’ as if a match is found, presenting the result to the user (¶0091)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4, 9-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. No. 2009/0276419) further in view of Levin et al. (US Pub. No. 2012/0095978)

Regarding claim 2, Jones fails to explicitly teach ‘wherein the set of prospective experts is filtered based on at least one threshold prior to ranking.’
Levin teaches ‘wherein the set of prospective experts is filtered based on at least one threshold prior to ranking’ (¶0143-145)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Levin’s would have allowed Jones’s to efficiently receive relevant responses to a question (¶0007)
	
Levin teaches ‘wherein each prospective expert of the set of prospective experts is ranked based on a plurality of factors, each of the plurality of factors having a weight.’ (¶0044)

Regarding claim 4, Levin teaches ‘wherein the plurality of factors includes an education factor and an experience factor.’ (¶0148, 62)

Regarding claim 9. Jones fails to explicitly teach ‘wherein the set of prospective experts is filtered based on at least one threshold prior to ranking.’
Levin teaches ‘wherein the set of prospective experts is filtered based on at least one threshold prior to ranking’ (¶0143-145)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Levin’s would have allowed Jones’s to efficiently receive relevant responses to a question (¶0007)

Regarding claim 10, Levin teaches ‘wherein each prospective expert of the set of prospective experts is ranked based on a plurality of factors, each of the plurality of factors having a weight.’ (¶0044)

Regarding claim 11, Levin teaches ‘wherein the plurality of factors includes an education factor and an experience factor.’ (¶0148, 62)

 Jones fails to explicitly teach ‘wherein the set of prospective experts is filtered based on at least one threshold prior to ranking.’
Levin teaches ‘wherein the set of prospective experts is filtered based on at least one threshold prior to ranking’ (¶0143-145)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Levin’s would have allowed Jones’s to efficiently receive relevant responses to a question (¶0007)

Regarding claim 17, Levin teaches ‘wherein each prospective expert of the set of prospective experts is ranked based on a plurality of factors, each of the plurality of factors having a weight.’ (¶0044)

Claim 5, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. No. 2009/0276419) further in view of Vadlamani (US Pub. No. 2013/0110830)

Regarding claim 5, Jones fails to explicitly teach wherein ranking each prospective expert of the set of prospective experts includes:
‘extracting at least one keyword from the query;
searching chat history of each prospective expert for a number of times the keyword appears within the chat history of each prospective expert; and
ranking each of the prospective experts based on the number of times the keyword appears within the chat history of each prospective expert’
Vadlamani teaches:
‘extracting at least one keyword from the query;
searching chat history of each prospective expert for a number of times the keyword appears within the chat history of each prospective expert; and
ranking each of the prospective experts based on the number of times the keyword appears within the chat history of each prospective expert’ as ranking entities based on past user queries, including keyword frequency (¶0021)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Vadlamani’s would have allowed Jones’s to display the most relevant information in a search system (¶0002)

Regarding claim 12, Jones fails to explicitly teach:
‘extracting at least one keyword from the query;
searching chat history of each prospective expert for a number of times the keyword appears within the chat history of each prospective expert; and
ranking each of the prospective experts based on the number of times the keyword appears within the chat history of each prospective expert’
Vadlamani teaches:
‘extracting at least one keyword from the query;
searching chat history of each prospective expert for a number of times the keyword appears within the chat history of each prospective expert; and
ranking each of the prospective experts based on the number of times the keyword appears within the chat history of each prospective expert’ as ranking entities based on past user queries, including keyword frequency (¶0021)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Vadlamani’s would have allowed Jones’s to display the most relevant information in a search system (¶0002)

Regarding claim 18, Jones fails to explicitly teach:
‘extracting at least one keyword from the query;
searching chat history of each prospective expert for a number of times the keyword appears within the chat history of each prospective expert; and
ranking each of the prospective experts based on the number of times the keyword appears within the chat history of each prospective expert’
Vadlamani teaches:
‘extracting at least one keyword from the query;
searching chat history of each prospective expert for a number of times the keyword appears within the chat history of each prospective expert; and
ranking each of the prospective experts based on the number of times the keyword appears within the chat history of each prospective expert’ as ranking entities based on past user queries, including keyword frequency (¶0021)
Vadlamani’s would have allowed Jones’s to display the most relevant information in a search system (¶0002)

Claim 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. No. 2009/0276419) further in view of Jones2 (US Pub. No. 20130018913)

Regarding claim 6, Jones teaches: 
‘determining whether the answer is correct’ as an guide indicating whether or not a result is acceptable (¶0137)
Jones fails to explicitly teach:
‘transmitting, in response to determining that the answer is incorrect, the query to a second ranked expert; and
receiving an answer from the second ranked expert’
Jones2 teach:
‘transmitting, in response to determining that the answer is incorrect, the query to a second ranked expert; and
receiving an answer from the second ranked expert’ as dissatisfaction with the answer and requesting that another searcher perform the search again (¶0054)

 
Regarding claim 13, Jones teaches: 
‘determining whether the answer is correct’ as an guide indicating whether or not a result is acceptable (¶0137)
Jones fails to explicitly teach:
‘transmitting, in response to determining that the answer is incorrect, the query to a second ranked expert; and
receiving an answer from the second ranked expert’
Jones2 teach:
‘transmitting, in response to determining that the answer is incorrect, the query to a second ranked expert; and
receiving an answer from the second ranked expert’ as dissatisfaction with the answer and requesting that another searcher perform the search again (¶0054)

Regarding claim 19, Jones teaches: 
‘determining whether the answer is correct’ as an guide indicating whether or not a result is acceptable (¶0137)
Jones fails to explicitly teach:
‘transmitting, in response to determining that the answer is incorrect, the query to a second ranked expert; and
receiving an answer from the second ranked expert’
Jones2 teach:
‘transmitting, in response to determining that the answer is incorrect, the query to a second ranked expert; and
receiving an answer from the second ranked expert’ as dissatisfaction with the answer and requesting that another searcher perform the search again (¶0054)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VAN H OBERLY/           Primary Examiner, Art Unit 2166